Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-13 pertains to group I for continuing prosecution without traverse in the communication with the Office on 10/26/2020 is acknowledged.
	Regarding the Species restriction within group I, applicant argument is persuasive; therefore, the species restriction issued by the Office Action on 03/30 /2021 is withdrawn.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, 5-7, 11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nishida (US 2019/0341345) thereafter Nishida 345.
	With regard to claim 1, Nishida 345 discloses (the abstract, Fig 1)  
A semiconductor arrangement, comprising:
a lower semiconductor chip ;( Fig 1, lower chip 1, 2, para [0037]).An upper semiconductor chip arranged over an upper main side of the lower semiconductor chip; (Fig 1, upper chip 4, para [0037]).
 A metallization layer arranged on the upper main side of the lower semiconductor chip; (Fig 1, metallization layer 2, para [0038], [0039]) and a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip, (Fig 1. Bonding material 3, para [0040]).
Wherein the metallization layer comprises a structure with increased roughness in comparison with the rest of the metallization layer, the structure being arranged along a contour of the upper semiconductor chip.( Fig 1, Fig 3, Fig 5, the abstract, para [0007]).


    PNG
    media_image1.png
    356
    611
    media_image1.png
    Greyscale

Nishida 345 DISCLOSURE

With regard to claim 11, Nishida 345 discloses (the abstract, Fig 1) 
A semiconductor arrangement, comprising:
a lower semiconductor chip; (Fig 1, lower chip 1, 2, para [0037]).
an upper semiconductor chip over an upper main side of the lower semiconductor chip; (Fig 1, upper chip 4, para [0037]).
a metallization layer arranged on the upper main side of the lower semiconductor chip; and (Fig 1, metallization layer 2, para [0038], [0039])
a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip, (Fig 1. Bonding material 3, para [0040]).
wherein the metallization layer comprises surface structuring having a plurality of depressions, (shown in Fig 2, Fig 3, Fig 5, Fig 6)
wherein the surface structuring is arranged along a contour of the upper semiconductor chip. , (shown in Fig 2, Fig 3, Fig 5, Fig 6).
With regard to claim 2, Nishida 345 discloses a semiconductor arrangement wherein the structure comprises a plurality of depressions. (Shown in Fig 3,.Fig 5, Fig 13) 
With regard to claim 5, 6, 7, Nishida 345 discloses) a semiconductor arrangement wherein the structure fully encloses the upper semiconductor chip. (Shown in Fig 1, Fig 2, Fig 3)
Or, wherein wetting the upper main side of the lower semiconductor chip by the
bonding material is limited by the structure to a region below the upper semiconductor chip.
(Shown in Fig 1).
Or, wherein the bonding material is an adhesive. (Shown in Fig 1, Fig 2, Fig 3, adhesive 3).
4. 	Claims 1-2, 8, 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kimura et al. (US 2014/0021627) thereafter Kimura 627.
	With regard to claim 1, Kimura 627 discloses (the abstract, fig 1)
A semiconductor arrangement, comprising:
a lower semiconductor chip; (Fig 1, lower semiconductor chip B1, para [0121]), 
an upper semiconductor chip arranged over an upper main side of the lower semiconductor chip ;((Fig 1, upper semiconductor chip A1, para [0121])
a metallization layer arranged on the upper main side of the lower semiconductor chip;( Fig 4, Fig 9, Fig 13, metallization layer 3, para [0122]) and
a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip,( Fig 1,bonding material 4, para [0120]) 
wherein the metallization layer comprises a structure with increased roughness in comparison with the rest of the metallization layer, the structure being arranged along a contour of the upper semiconductor chip.(Fig 8,Fig 9, Fig 24, Fig 25, para [0146])
With regard to claim 11, Kimura 627 (the abstract, fig 1) discloses
A semiconductor arrangement, comprising:
a lower semiconductor chip; (Fig 1, lower semiconductor chip B1, para [0121]),
an upper semiconductor chip over an upper main side of the lower semiconductor chip; (Fig 1, upper semiconductor chip A1, para [0121])
a metallization layer arranged on the upper main side of the lower semiconductor chip; (Fig 4, Fig 9, Fig 13, metallization layer 3, para [0122]) and
a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip, ,( Fig 1,bonding material 4, para [0120])
wherein the metallization layer comprises surface structuring having a plurality of depressions, wherein the surface structuring is arranged along a contour of the upper semiconductor chip.(Shown in Fig 8, Fig 9, Fig 4. Fig 18)
With regard to claim 2, Kimura 627(the abstract, fig 1) discloses
A semiconductor arrangement, wherein the structure comprises a plurality of depressions.
(Shown in Fig 8, Fig 9),
With regard to claim 8, 10, Kimura 627(discloses a semiconductor arrangement, wherein the metallization layer is a metallization of an electrode of the lower semiconductor chip. (Terminal 3, para {0124], [0125])
Or, wherein the structure is configured such that the metallization layer has a current path through the structure between a region of the metallization layer below the upper semiconductor chip and a region of the metallization layer which lies outside a contour of the upper semiconductor chip.(Shown in Fig 8, Fig 9)

                                           Claim Rejections - 35 USC § 103

5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	 Claims 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over- Kimura et al. (US 2014/0021627) thereafter Kimura 627.
	With regard to claim 4, 12, claim 4, 12 are obvious over Kimura 627 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CPA 1934).                                                                                                                                            With regard to claim 9, claim 9 is obvious over Kimura 627 for the following rationale: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945)
7.	 Claims 3 ,13 are rejected under 35 U.S.C. 103 as being unpatentable over-- Nishida (US 2019/0341345) thereafter Nishida 345.
With regard to claim 3, 13; claim 3,13 obvious over Nishida 345 for the following rationale the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, In re Stevens, 101 USPQ 284 (CCPA 1954). 10.11
	
8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                             /THINH T NGUYEN/                                                             Primary Examiner, Art Unit 2897